IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42503

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 488
                                                 )
       Plaintiff-Respondent,                     )   Filed: May 14, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
DIMAS ROBERT NARVAIZ, II,                        )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. George D. Carey, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Dimas Robert Narvaiz, II, entered an Alford 1 plea to attempted strangulation. I.C. § 18-
923. In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Narvaiz to a unified term of fifteen years, with a minimum period of confinement of
three years, to run concurrent with an unrelated sentence. The district court retained jurisdiction,
and Narvaiz was sent to participate in the rider program.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                 1
       After Narvaiz completed his rider, the district court relinquished jurisdiction without
reducing Narvaiz’s sentence.     Narvaiz appeals, claiming that his sentence is excessive and
constitutes an abuse of discretion and that the district court erred by not reducing Narvaiz’s
sentence upon relinquishment of jurisdiction. 2
       Narvaiz contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion.      Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       The record does not indicate that the district court abused its discretion in sentencing.
The order of the district court relinquishing jurisdiction and Narvaiz’s sentence are affirmed.




2
       The state’s brief addressed Narvaiz’s appeal as being from the denial of an I.C.R. 35
motion for reduction of sentence. Narvaiz does not raise this as an issue. Therefore, we do not
address this on appeal.

                                                  2